IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BOBBY BULLOCK,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0478

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 5, 2017.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Bobby Bullock, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the judgment and sentence in Franklin County Circuit Court case number

14000123CFMA. Upon issuance of mandate in this cause, a copy of this opinion shall

be provided to the clerk of the circuit court for treatment as the notice of appeal. If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

LEWIS, RAY, and JAY, JJ., CONCUR.